Title: To Thomas Jefferson from Philip Mazzei, 6 February 1786
From: Mazzei, Philip
To: Jefferson, Thomas


Amsterdam, 6 Feb. 1786. Has been in Amsterdam three weeks; remained at The Hague longer than he intended and stopped two days in Leyden with his friend Luzac. Luzac is most desirous of receiving American news, particularly that which will refute those who defame America; has inserted in his gazette everything TJ has sent him, as he had also published in 1783 Mazzei’s denial of the rumor that Congress had appealed to Abbé Mably to write a plan of government for the United States. He left with Luzac numerous papers, including the remonstrance of the dissenters which is to be returned after it has been translated, Mazzei’s description of the present state of affairs in America, and TJ’s remarks on the Capt. Stanhope incident. Luzac gave very  favorable notice of the affair at Salem. None of the papers left with Luzac have been published in the past three weeks, probably because of the abundance of Dutch news which could not be delayed. Mazzei thought TJ had given him Congress’ printing of the act concerning the division of the new states but he has been unable to locate it; asks TJ to send it to Luzac; some of the Dutch patriots would like to see it published to counteract the constant rumors in the gazettes that all in America is in confusion. The future division of Kentucky has supplied new material for false statements; asks TJ to send a paragraph to Luzac stating that there has never been any opposition to this idea in Virginia. The Van Staphorsts continue to be friendly and to have a high regard for him; they are concerned only for his welfare; fears he will lose all of the amount of the draft on Lisbon unless Dohrman can return the money. In his spare time he has been copying his writings for the translator and has made changes and additions which he hopes TJ will approve; believes TJ’s historical discussion of the courts of law and equity will reward the reader for going through more tedious passages; and this is a subject in which he will have particular need of TJ’s careful and severe revision. Asks TJ to “scribble … the definition of the grand jury and a note on the beginning, progress, and fall of the Cincinnati” about which TJ has received direct information from Gen. Washington; believes it necessary to say something about the latter because that is the sole point on which Washington’s reputation is clouded with ambiguity. Wrote Lafayette by the last post concerning the affairs of Mr. Dumas whom he is most eager to see adequately remunerated by Congress’ thanks TJ for his letter of 10 Jan. with the legal instructions transmitted therewith’ hopes his affairs are now so arranged that he can conduct his business with the Van Staphorsts by correspondence with mutual understanding and that they are adequately protected in the event of his death. Urgent communications for him should be sent to Brussels.
